Title: From James Madison to Robert R. Livingston, 6 July 1802
From: Madison, James
To: Livingston, Robert R.


Sir
Department of State July 6th. 1802.
I have been lately furnished by Capt. Rodgers and Davidson, with their respective narratives of the outrageous treatment which they suffered from the French Administration at St. Domingo. These documents are now forwarded to you, and will enable you to press the subject on the French Government with the advantage to be derived from an accurate knowledge of its details. The insulting cruelties practised on these respectable Citizens, and the absurd pretexts for them alledged by the General in Chief, have produced irritations and disgusts in this Country which the French Government will not disregard, if it sincerely means, as we are willing to believe it does, to concur with the Government of the United States, in consolidating the friendship between the two Nations, by the exercise of reciprocal justice & respect. We trust that your claims of satisfaction in this case, will meet with the most candid and ready attention; and that besides the reparation of losses in property which as they relate to Davidson, are stated at 1196 Dollars, such animadversions will fall on the guilty as will heal as far as possible, the personal indignities offered to the American Citizens.
The affinity subsisting between General Le Clerc, and the Chief Consul, has probably emboldened the former to overleap the barriers which his duty opposed to his power, and may be now much relied on by him as an asylum against the consequences due to his excesses. This supposition is strengthened by the resentment he has expressed at the interposition & expostulations of Mr. Pichon, with whom he will no longer communicate, and whose letter he has transmitted with a complaint to the French Government. A copy of this letter is herewith sent to you.
On another hand it would seem that he is anxious to exculpate himself in the eyes of his own Government; or to divert its attention from his own misconduct, to causes of resentment which he is imputing to the United States. With the first view an attempt was lately made at Cape Français to engage the Americans there to sign a paper certifying that General Le Clerc had in no instance given just ground of dissatisfaction. Not a name I am told could be obtained.
To the other view, Viz: of diverting resentment from himself may be ascribed, 1st. the loud complaints with which he is said to dwell on the freedom of the American presses, in reproaching French transactions, and particularly his own. 2d. his charge against this Country of supplying or attempting to supply the party of Toussaint with the implements of War. 3d. the suggestion of a covert acknowledgment of Toussaint’s usurped authority, now observed in the form of the Commission given to the Commercial Agents of the United States, last sent to St. Domingo.

It will not be difficult to reply to these charges, if they should shew themselves in your communications with the French Government. The presses and even the parliamentary Debates in Great Britain, since the Definitive Treaty of peace use as unrestrained and as offensive a language as the Newspapers of the United States. It cannot be unknown that our presses are not under the regulation of the Government, which is itself, constantly experiencing more or less of their abuse; and that besides the ordinary excesses to which all free presses are liable from the passions or indiscretions of Citizens, those of the United States may for obvious reasons, be easily made the vehicle of insidious publications by persons among us who are not Citizens, and who would gladly kindle animosities between France and the United States. It is a fact, that some of the most offensive accounts which have been printed of the proceedings in St. Domingo, are now known to have been written from the spot, by British Subjects, not by American Citizens.
With respect to supplies of Military articles to the party of Toussaint, the answer is obvious and must be satisfactory. Without admitting the fact that any such articles were at any time so supplied, it may be observed that the French Government can have no desire to recur to past periods as criteria of present dispositions; and that it is the duty and the interest of both Countries not to remove the veil which the reconciliation so happily concluded, has thrown over preceding occurrences. The conduct of the American Administration since that event cannot be even suspected of the slightest irregularity or unfriendliness on this subject; nor, as is believed, has a single instance happened since the arrival of the french armament, and the regulations by General Le Clerc, adapted to the revolt which ensued, in which an American Citizen has engaged in Commerce of any sort, with Toussaint or his adherents. The precautions taken by the French Commanders were a sufficient bar to such an attempt; and had it been otherwise, it was explicitly declared to the French Minister here and to Admiral Villaret, as you will have seen by communications already made to you, that our offending Citizens would be considered by the President as fairly subjected to the penalties of their illegal conduct.
As to the complaint against the form of the Commissions given to Mr. Lear and the other Agents in St. Domingo, of which a copy is herewith enclosed, it is proper to observe that when Mr. Lear presented his to General Le Clerc, no objection or criticism was made. The first objection accompanied the order of departure given about the beginning of June to Mr. Caldwell the Commercial Agent at St. Domingo, by the Officer commanding the Spanish part of the Island. From the language used on the occasion, which violated decorum not less than truth, and from other circumstances; it is inferred that the cavil was not made without the authority of General Le Clerc, and consequently that it will enter into the complaints which he may find it convenient to present to his Government against that of the UStates. On this subject observations of great force might be drawn from the very peculiar situation in which St. Domingo seemed to be left by the temporary and accommodating policy of the French Republic itself; which, finding it inconvenient to enforce its authority over the Island and to furnish it with subsistance from its own sources, was anxious, of course, that it might be fed from neutral sources, in other words from the UStates, and with every relaxation of ordinary forms necessary for so essential a purpose. But it is not necessary to resort to this consideration. The form of the Commission which refers generally to the authority over the Island, without naming the french Republic, is understood to have been copied from the usage of other Countries, and has been long, though not invariably, practised by the Government of the United States. More than a dozen instances might be specified; one of which is as far back as the year 1792, and several as the year 1794, and for places, such as Trieste, Hamburg, Bremen &c, where there could be no other inducement to such a form, than the presumed regularity of it. In truth, it has from the commencement of the present Administration, been a principle with the President, which has been as strictly observed, as it has been sincerely declared, to avoid, in the intercourse with St. Domingo, every measure and circumstance, which might controvert the authority of the French Republic, or give ground of umbrage to the French Government. On this principle is founded particularly every instruction given to the Commercial Agents sent to that Island. With sentiments of great respect and consideration, I have the honor to be, Sir, Your very Obt. Servant
James Madison
 

   
   RC and enclosures (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). The RC is a letterpress copy in a clerk’s hand, signed by JM; filed with it are the last two pages of the original RC, docketed in an unidentified hand, “U letter No. 5 from Secretary of State / Red. 2d. Septr. 1802.” The enclosures are letterpress copies (see nn. 1, 2, and 4).



   
   See John Rodgers to JM, June 1802. JM also enclosed a copy of William Davidson’s affidavit, certified by Edward Roche at Wilmington, Delaware, 2 June 1802 (19 pp.), describing experiences similar to Rodgers’s as a prisoner in Saint-Domingue. Davidson visited Washington in June, when he apparently handed the document to JM. Appended to the affidavit is a statement of the losses sustained by Davidson, totaling $1,196 (1 p.; in Brent’s hand).



   
   JM enclosed a copy of Pichon’s 7 May 1802 letter to Leclerc (4 pp.; in French); for the contents, see Pichon to JM, 19 June 1802, n. 2. Leclerc’s reply, dated 6 June 1802, protested that Pichon had given credence to American complaints against the French army and that the tone of his letters to Leclerc was indecent. In a letter to Napoleon of the same date, Leclerc was less restrained, calling Pichon “un fripon” (a swindler), who profited from every transaction made for the benefit of the army, and “un misérable.” In another letter of 6 June, Leclerc wrote the minister of marine requesting that Pichon be replaced (Roussier, Lettres du Général LeClerc, pp. 158–59, 164).



   
   See JM to Livingston, 26 Mar. 1802, and n. 6.




   
   JM enclosed a copy of Lear’s commission of 26 Jan. 1802 (1 p.). He had already provided Livingston with a copy of Lear’s interim commission, dated 11 May 1801 (see JM to Livingston, 28 Sept. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:146; for JM’s concern over the wording of the interim commission, see JM to Lear, 1 June 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:243).



   
   See Caldwell to JM, 2 June 1802, and n. 3.


